                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

DAVID RUSSELL WOOD,

          Plaintiff,

v.                                Civil Action No. 2:19-cv-00327

ANDREW SAUL,
Commissioner of Social Security

          Defendant.


                  MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on September 16, 2019; and the magistrate judge

having recommended that the court grant the defendant’s

uncontested motion to remand, reverse the final decision of the

Commissioner of Social Security, remand the case for further

proceedings pursuant to the fourth sentence of 42 U.S.C.

§ 405(g), and dismiss the matter from the court’s docket, and

there being no objection filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted by the court and incorporated

herein.
            It is, therefore, ORDERED that this case be, and it

hereby is, remanded to the Commissioner of Social Security for

further proceedings pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).    It is further ORDERED that the case be, and it hereby

is, dismissed from the court’s docket.


            The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record and to the

United States Magistrate Judge.


                                      Enter: November 14, 2019




                                  2
